Citation Nr: 1619658	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On his March 2013 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing be conducted via video conference.  The requested hearing was scheduled for May 2016; however, in April 2016, the Veteran indicated that he no longer wished to pursue his appeal.  See April 2016 Report of General Information.  Accordingly, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2015).


FINDING OF FACT

In April 2016, prior to the promulgation of a decision in this appeal, the Veteran submitted a statement indicating that he wished to withdraw his appeal concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204.  

In February 2011, the AOJ denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran perfected an appeal as to both issues by submitting a timely notice of disagreement and substantive appeal, after which the AOJ certified both issues to the Board.  See May 2011 notice of disagreement; March 2013 statement of the case and VA Form 9; April 2013 VA Form 8.  

In April 2016, the Veteran submitted a written statement indicating that he wished to withdraw his appeal concerning entitlement to service connection for bilateral hearing loss and tinnitus.  As such, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues and they must be dismissed.


ORDER

The appeal involving the issues of entitlement to service connection for bilateral hearing loss and tinnitus is dismissed. 



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


